Citation Nr: 9901330	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  94-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for infertility secondary 
to service connected post-operative residuals of a left 
inguinal hernia with testalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 September 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), 

This matter was previously before the Board in May 1996.  At 
that time the case was remanded to the RO for additional 
development.  In November 1996, the veteran testified at a 
hearing before a hearing officer of the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that service connection is 
warranted for infertility secondary to service connected 
post-operative residuals of a left inguinal hernia with 
testalgia which was manifested during his period of active 
service.  He alleges that the multiple hernia operations 
which he underwent during service have resulted in his 
infertility, which has continued since that time.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that evidence is in favor of the 
veterans claim of entitlement to service connection for 
infertility secondary to service connected post-operative 
residuals of a left inguinal hernia with testalgia.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veterans claims has been obtained.

2.  Service connection is in effect for postoperative 
residuals, left inguinal hernia with testalgia, currently 
evaluated as 10 percent disabling and left ear hearing loss, 
currently evaluated as noncompensable. 

3.  The infertility is causally related to the service 
connected post-operative residuals of a left inguinal hernia 
with testalgia.


CONCLUSION OF LAW

The infertility is proximately due to or the result of the 
service connected post-operative residuals of a left inguinal 
hernia with testalgia.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), in 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met. 

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation. 

A review of the veterans service entrance show that the 
veteran had undergone a history of bilateral inguinal hernia 
repair at the age of 15 and 16.  The service treatment 
records show that in May 1977 the veteran underwent a left 
inguinal hernia repair operation.  The service medical 
records reflect no evidence of infertility.  

Subsequent to service, VA outpatient treatment records dated 
in September 1978 and October 1978 reveal that the veteran 
was treated for recurrent left inguinal hernia.  In November 
1978, the veteran underwent a left inguinal herniorrhaphy at 
a VA facility, which was done without complication.  VA 
outpatient treatment records dated from January 1989 to 
August 1990 show that the veteran was seen for bilateral 
painful testicles in August 1990.

The veteran was hospitalized at a VA facility in October 
1991. At that time he have a history of chronic bilateral 
testalgia since bilateral hernia repairs in the 1970s.  He 
also had primary infertility.  He had been married for 10 
years with previous children from either spouse.  Semen 
analysis on two prior occasions showed azoospermia.  The 
veteran underwent a left open testicular biopsy and left 
vasography.  The frozen section analysis of the testicular 
biopsy showed minimal germinal activity.  The diagnosis was 
infertility. 

The veteran was evaluated at a private facility in August 
1992 and September 1992. When evaluated in September 1992, 
the physician indicated that there was no way that he could 
tell when and if the blockage was created by one of his 
surgeries or whether it was congenital.  The diagnosis was 
Azoospermia with a complicated past history.

The veteran underwent a VA compensation examination in March 
1993.  The examination revealed that there was no swelling of 
the genital area and no hernia.  Cough impulse was negative.  
There were well-healed incisions present in both inguinal 
areas.  The veteran was noted to be tense while the examiner 
palpated the left testis but it was nontender.  The cord was 
tender on the left side.  He was palpated in the left 
inguinal area without any tenderness or swelling.  The 
examiner provided a diagnosis of pain in the left testis and 
cord probably related to inguinal herniorrhaphy.

The veteran underwent an evaluation at a VA outpatient clinic 
VA medical record in December 1993 for chronic testicular 
pain.  The veterans history revealed a testicular biopsy and 
attempted vasogram for evaluation of primary infertility in 
1991.  The biopsy was interpreted as essentially normal 
spermatogenesis so the preliminary diagnosis of ductal 
obstruction was entertained.  Sex hormone studies were 
normal.  The veteran reported almost constant left testalgia 
and which was aggravated by the movement and muscular 
activity of his work as an auto mechanic.  There was previous 
ultrasonography of the prostate with no prostatic 
reproductive ductal obstruction noted.  The examiner 
commented of the possibility of a small right seminal 
vesicle.  

The veteran reported that his symptoms were severe enough to 
interfere with daily activities and with sexual activity.  
The veterans symptoms improved upon performance of a 
spermatic cord block.  The examiner provided an impression of 
left chronic testalgia secondary to scarring of the afferent 
nerves of the spermatic cord.  The examiner also indicated 
that he suspected the veterans primary infertility was 
secondary to ductal obstruction at the level of the vas or 
the vasa.  He indicated that there were most likely multiple 
sites of obstruction of the left vas secondary to the 
numerous hernia repairs, but that the right side may be 
repairable surgically.

The veteran underwent a VA compensation examination in July 
1996.  The examiner indicated that he had the opportunity to 
examiner the veterans entire claims file prior to 
examination.  The veteran reported pain in the left testicle, 
which was exacerbated with ejaculation.  The pain was 
described as a throbbing pain at times, or being just a 
constant dull ache.  There was no problem with ejaculation 
from the performance point of view.  

The examination showed bilateral atrophic testes.  The left 
was a little higher than the right and seemed a little 
smaller than the right.  The left testicle was a little 
tender.  The examiner indicated that the veteran had had 
multiple sperm counts, at least three and he had never 
produced any sperm in his ejaculate.  The specialists 
opinion was that there was blockage of the vasa efferentia 
which prevented sperm from being present in the ejaculate.  
The examiner stated that this would, obviously, have to be a 
bilateral condition to give complete aspermia.  Thus, it is 
rather difficult to see how the right testes and vasa 
efferentia was blocked from anything done during the 
veterans service or a result thereof, when his 
herniorrhaphies were done prior to service.  The examiner 
also reported that there was no history of tuberculosis, and 
tuberculosis was a common cause of obstruction of the vas 
deferens and it was characterized by a classic beaded 
appearance or beaded sensation in the vas on examination.  
This was not detected by the examiner during examination.  

The examiner provided diagnoses of testalgia, pain coming 
from the spermatic cord related to herniorrhaphies which he 
had three on the left side; sterility, probably due to 
obstruction of the vasa efferentia, but this must be a 
bilateral condition; bilateral testicular atrophy; and no 
loss of active sexual function other than sterility.

In his testimony at the hearing at the RO in November 1996, 
the veteran asserted that his infertility was the result of 
his service connected post-operative residuals of a left 
inguinal hernia with testalgia.  He indicated that the 
multiple left inguinal hernia operations which he underwent 
during service have resulted in his infertility.  He stated 
that he has been told that he has bilateral obstruction of 
the vasa.  He stated that he has not been specifically told 
by his physicians that the operations caused the infertility.

To summarize, the December 1993 VA medical evaluation and the 
July 1996 VA examination indicate that the infertility is 
caused by obstruction of the vasa efferentia, and that the 
obstruction was bilateral, the result of surgeries for the 
non service connected hernia on the right side and the 
service connected residuals of the surgeries performed for 
the recurrent left inguinal hernia.  Thus, the infertility is 
in part causally related to the service connected post-
operative residuals of a left inguinal hernia with testalgia.  
If in fact there was no disability involving the left side, 
the veteran probably would not be infertile.  Accordingly, 
service connection for infertility as secondary to service 
connected post-operative residuals of a left inguinal hernia 
with testalgia is warranted.


ORDER

Entitlement to service connection for infertility secondary 
to service connected post-operative residuals of a left 
inguinal hernia with testalgia is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
